TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00657-CR


Brenda Ann Johnson aka Brenda McDonald, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 02-727-K26, HONORABLE DONALD LEONARD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's counsel,
Scott L. Steele, is ordered to tender a brief in this cause no later than August 17, 2007.
It is ordered July 31, 2007.
 

Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish